DETAILED ACTION
	Claims 11-18 are pending. Claims 11-18 are amended.
	All previously asserted claim rejections are withdrawn in favor of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being anticipated by DeKeuster et al. (US 2016/0093850) in view of Brown (GB 2535546).
	Regarding claim 11, DeKeuster teaches a battery for an electric vehicle comprising a plurality of battery modules 30 arranged in a layer are accommodated in housings, the housings being accommodated in a protective housing 64 (par. 50-53 fig. 3, 4).  
	DeKeuster does not teach that the housings comprise a base element and a cover element, wherein the base element of a first battery housing is configured to connect to the cover element of a second housing. However Brown teaches a battery housings that interconnect with a cover element of a second housing that snap fits to a base element of a first housing (pp. 5, 21, 22, fig. 6, 7a, 7b, ).  Brown further teaches that such a configuration can interconnect the battery cells (p. 22).  Therefore, it would have been obvious to one of ordinary skill in the art to use the housing of Brown in the battery arrangement of DeKeuster because Brown teaches that such a configuration allows for the cells to become interconnected.
	 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Base Element)][AltContent: textbox (Cover Element)]
    PNG
    media_image1.png
    954
    633
    media_image1.png
    Greyscale


Regarding claim 12, the DeKeuster combination teaches that the base element has a protrusion that snaps together with a protrusion portion of the cover element such that they intermesh (Brown p. 21, 22, fig. 6, 7).
	Regarding claim 14, DeKeuster does not teach that the housings are plastic.  However, Brown teaches that plastic is a common material for battery housings (p. 1 lines 20-34).  Therefore, it would have been obvious to one of ordinary skill in the art to use plastic as the housing material in DeKeuster because Brown teaches that such a material is commonplace for battery housings.
	Regarding claim 15, the DeKeuster combination teaches that the first battery has a sleeve which mates with a protrusion (threaded receptacle) of the second housing so that they snap together (Brown p. 21, 22, fig. 6, 7).
	Regarding claim 16, the DeKeuster combination teaches that the housings are formed of an identical shape (Brown p. 21, 22, fig. 6, 7).
	Regarding claim 17, DeKeuster teaches that the protective housing has a shear panel 34 that is part of the base of a motor vehicle (fig. 2, 3, par. 47-53).


	Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeKeuster and Brown as applied above, further in view of Adachi (US 2014/0011056).	
Regarding claim 13, DeKeuster does not teach that each housing is sealed.  However, Adachi teaches that the battery housings may be sealed by seals 71 and 72 to contain gasses that might be released from the cells (par. 73).  Therefore, it would have been obvious to one of ordinary skill in the art to seal the Dekeuster combination because Adachi teaches that the seals may contain gasses released from the cells.
Regarding claim 18, the DeKeuster combination does not teach that the plurality of housings comprise at least one attachment element for securing side panels of the protective housing.  However, Adachi teaches that a press plate 13 can attach the battery housing to the side panels of a protective housing (par. 112, fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art to attach the battery housing of DeKeuster to the side panels of the protective housing because Adachi teaches that having such an attachment mechanism will fasten the components together.

Response to Arguments
Applicant's arguments filed 05-31-2022 have been fully considered but they are not persuasive. 
The new claim limitation requiring the base of a first battery to connect to the cover of the second battery does not overcome the new rejection.  Specifically, the Brown reference is offered as teaching the new limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB B MARKS/Primary Examiner, Art Unit 1729